Case 1:19-mj-OOO46-ADC Document 2 Filed 01/04/19 Pagem:g~§° ENTERED
zBs; 2019R00004 ""`* GE9---_.._ HEcE¢vED
JAN 0 4 2018
IN THE UNITED STATES DISTRICT COURT ATBA '
FoR THE DISTRICT oF MARYLAND cream u.S.D'i§'T’°l=¢?§Fcoum

19 - 0 0 4"6°'1\1)'5°”*“"°“"

IN THE MATTER ()F A CRIMINAL Case No.
COMPLAINT AGAINST KJNG HOLDEN

 

 

AFFII_)AVIT IN SUPP()RT OF CRIMINAL COMPLAINT _

l, John Messick, Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and
Explosi'ves (“ATF”), being duly swom, depose and state as follows:

l. This Affidavit is submitted in support of a Criminal Complaint for King HOLDEN
born on Dece'mber 26, 1991 , a/k/a “Acee” with FBI Number 48881HD9, of Baltimore, Maryland.
As detailed below, there is probable cause to believe that HOLDEN violated 21 U.S.C. § 84l(a),
Distribution of Controlled and Dangerous Substances.

2. I am a duly sworn member of the ATF and have been so employed since 2016. I
am currently assigned to ATF Baltimore Field Division, Baltimore VI Field` Office in Baltimore,
Maryland. Thus, I am an “investigative or law enforcement officer . . . of the United States” within
the meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States empowered by law to
conduct investigations of and to make arrests f`or offenses enumerated in 18 U.S.C. § 2516.

3. l have set forth only the facts that l believe are necessary to establish probable cause
for the issuance of a criminal complaint The information contained in this Affidavit is based upon
my review of reports and documents, physical surveillances, observations, interviews and
investigative activity by myself and other law enforcement officers.

4. Since January of 201 é, the ATF has been investigating a violent narcotics
trafficking organization that operates in the 5100 block of Park Heights Avenue in Baltimore,
Marylan_d and the surrounding areas. Based on evidence gathered to date, including information

from confidential sources, observations of law enforcement officers, and controlled purchases of

DEPUTY

Case 1:19-mj-OOO46-ADC Document 2 Filed 01/04/19 Page 2 of 6

“crack” cocaine, investigators believe that members of the drug trafficking organization (DTO)
are responsible for trafficking cocaine base in Northwest Baltimore City. The investigation has led
to the identificationof King HOLDEN a/k/a “Acee” as a member of the DTO. During the course
of the investigation, as described in detail below, HOLDEN sold controlled dangerous substances
to confidential informant on six separate occasions 'l`he evidence obtained from the investigation
to date demonstrates that HOLDEN has possessed and distributed controlled and dangerous
substances, to wit, cocaine base (crack), in violation of 21 U.S.C. § 84l(a).

5. Specifically, on May 22, 2018, members from ATF conducted a controlled
purchase of cocaine base (crack) from an individual later identified as HOLDEN near Park Heights
Avenue in Baltimore, Maryland. ln Said controlled purchase, ATF utilized a confidential
informant (“CI 78]6”). Cl 7816 is a paid informant Who has provided reliable information to law
enforcement in the past. Additionally, in this investigation, the information provided by CI 7816
has been corroborated by law enforcement through physical surveillance, video surveillance, and
the review of said controlled purchase recordings

6. Prior to the controlled purchase, CI 7816 was given video and audio recording
devices and provided with one hundred and ten dollars ($110.00) of ATF Agent Cashier Funds.
During the operation, CI 7816 approached an unidentified black male who told CI 7816 that he
went by “Acee.” CI 7816 told “” that he/she wanted “60 girl.” “Girl” is a street term used to refer
to cocaine. “Acee” handed CI 7816 twelve (12) blue jugs containing cocaine base (crack). §I 7816
handed “Acee” sixty dollars ($60.00) in ATF Agent Cashier Funds in exchange for the drugs.
“Acee” told Cl 7816 that his telephone number Was (443) 7 68-1 674 (Telephone l). I have reviewed
laboratory analysis reports from the suspected cocaine base (crack) purchased from HOLDEN,

and reports showed positive results for cocaine base (crack).

Case 1:19-mj-OOO46-ADC Document 2 Filed 01/04/19 Page 3 of 6

7. Thereafter, ATF began anv investigation into Telephone l. Through that
investigation, l determined that HOLDEN was interviewed by homicide detectives from the
Baltimore Police Departrnent (BPD) in February of2018, and HOLDEN provided BPD with the
same number as Telephone l as his phone number. Thus, l concluded that Telephone l belonged
to HOLDEN and that “Acee” was in fact HOLDEN.

8. On June 20, 2018, members of AT_F again utilized CI 7816 for a controlled purchase
of cocaine base (crack) from HOLDEN. Prior to the operation, CI 7816 was given audio/video
recording devices and provided with one hundred dollars (8100.00) of ATF Agent Cashier funds.
HOLDEN and an unidentified female approached CI 7816 near the 3200 block of Paton Avenue,
Baltimore, Maryland. HOLDEN handed CI 7816 eleven (l l) clear jugs of cocaine base (crack). In
exchange, ATF CI 7816 handed HOLDEN one hundred dollars ($100.00) of ATF Agent Cashier
funds. The cocaine base (crack) was submitted to the BPD’s laboratory and a subsequent analysis
provided positive results for cocaine base (crack).

9. On July 27, 201 8, members of ATF utilized Cl 7816 for another controlled purchase
of cocaine base (crack) from HOLDEN. Prior to the operation, CI 7816 was given audio/video
recording devices and provided with two hundred dollars ($200.00) of ATF Agent Cashier funds.
HOLDEN approached CI 7816 on Pa.rk Heights Avenue and asked Cl 7816, “are you good?” CI
7816 told HOLDEN, “I need 200.” Investigators know “200” was referring to two hundred dollars
worth of cocaine base. HOLDEN told CI 7816, “do you got 5 minutes to spare?” HOLDEN told
CI 7816 that a “friend” went to pick up the cocaine base (crack).

10. Minutes later, a gray lnfmiti Sedan bearing Maryland tag number 7DG2060 (“vehicle
l”) parked on Belvedere Avenue near HOLDEN and CI 7816. HOLDEN entered the front

passenger side door of vehicle l. Moments later, HOLDEN exited vehicle l and handed Cl 7816

Case 1:19-mj-OOO46-ADC Document 2 Filed 01/04/19 Page 4 of 6

a clear zip lock bag containing nine-(9) yellow jugs and four (4) pink jugs of suspected cocaine
base (crack). In exchange, Cl 7816 handed HOLDEN two hundred dollars ($200.00) in ATF Agent
Cashier funds. The cocaine base (crack) was submitted to the BPD’s laboratory and a subsequent
analysis provided positive results for cocaine base (crack).

l 1. On August 3, 2018, members of ATF utilized CI 7816 for another controlled purchase
of cocaine base (crack) from HOLDEN. Prior to the operation, CI 7816 was given audio/video
recording devices and provided with two hundred dollars ($200.00) of ATF Agent Cashier funds.
CI 7816 contacted HOLDEN via Telephone 1 and told HOLDEN that he/she wanted “2.”
Investigators know “2” refers to two hundred dollars ($200.00) worth of cocaine base (crack).
Minutes later, HOLDEN approached CI 7816 near Park Heights Avenue in Baltimore, MD.
HOLDEN handed Cl 7816 a black plastic bag containing twenty-four (24) jugs of suspected
cocaine base (crack). ln exchange, CI 7816 handed HOLDEN two hundred dollars ($200.00) of
ATF Agent Cashier funds The cocaine base (crack) was submitted to the BPD laboratory and a
subsequent analysis provided positive results for cocaine base (crack).

12. On August 23, 2018, members of ATF again utilized Cl 7816 for a controlled purchase
of cocaine base (crack) from HOLDEN. Prior to the operation, CI 7816 was given audio/video
recording devices and provided with three hundred dollars ($300.00) of ATF Agent Cashier fundsi
HOLDEN approached Cl 7816 near Park Heights Avenue and Belvedere Avenue in Baltimore,
MD. HOLDEN handed Cl 7816 three (3) blue jugs and thirteen (13) clear jugs of suspected cocaine
base (crack). In exchange, CI 7816 handed HOLDEN three hundred dollars ($300.00) of ATF
Agent Cashier funds. The cocaine base (crack) was submitted to the BPD’s laboratory and a
subsequent analysis provided positive results for cocaine base (crack).

13. On October ll, 2018, members of ATF utilized CI 7816 for a controlled purchase of

H$

Case 1:19-mj-OOO46-ADC Document 2 Filed 01/04/19 f@e_$nofo€‘i 6 ADC

cocaine base (crack) from HOLDEN. Prior to the operation, CI 7816 was given audio/video
recording devices and provided with four hundred and twenty dollars ($420.00) of ATF Agent
Cashier funds HOLDEN, while riding a bicycle, approached CI 7816 near Park I-Ieights Avenue
in Baltimore, MD. HOLDEN handed CI 7816 a blue pill bottle containing one (l) purple glass
vial, eleven (l 1) pink jugs, and nine (9) purple jugs of Suspected cocaine base (crack). In exchange,
CI 7816 handed HOLDEN United States Currency. The cocaine base (crack) was submitted to the
BPD’s laboratory and a subsequent analysis provided positive results for cocaine base (crack).

14. Lastly, On December 19, 2018, I learned that HOLDEN was arrested by members of
the BPD for possession of a firearm and drug trafficking charges Task Force Offieer (TFO)
Hopson and l interviewed HOLDEN at BPD’s Northwest District located in Baltimore, MD.. Prior
' to questioning, HOLDEN was read his Miranda warnings HOLDEN acknowledged his rights and
spoke to investigators HOLDEN told investigators in substance, that he has been selling drugs in
order to support himself and his ehildren.

15. HOLDEN told investigators that his telephone number Was (443) 560-2726
(Telephone 2). HOLDEN told investigators that he had another telephone but “lost it.” HOLDEN
told investigators that the “lost” telephone was Telephone 1.

16. As a result of the above described information, there is probable cause to believe
l that HOLDEN committed the crimes of 21 U.S.C. § 841(a), Distribution of Controlled and
Dangerous Substances.

17. WHEREFORE, 1 respectfully request that the Court authorize the attached

Criminal Complaint.

295

Case i:lQ-mj-OOO46-ADC Document2 Filed 01/04/197 Pag§ 6-0060 46 ADC

Special Agent John Messick
Bureau of Alcohol, Tobacco, Firearms and

ExplOSives '

Swom to before me this Lf?\(day 0£4/47 2019

 

 

United States Magistrate Judge

